NUMBER 13-21-00270-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


DALE A. SCOGGINS AND
ALVIN E. NELSON JR.,                                                         Appellants,

                                            v.

NATIVE COMMUNITY CAPITAL,                                                      Appellee.


                    On appeal from the 370th District Court
                          of Hidalgo County, Texas.


                                        ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       On December 15, 2021, this Court issued an order abating this appeal and

referring the matter to mediation. The order stated that, within fourteen days of the order,

the parties “must promptly agree upon a mediator” and notify this Court of the chosen

mediator’s name and address, or notify the Court that the parties were unable to agree
upon a mediator so that the Court can appoint a mediator. The Court did not receive such

notice within fourteen days of the order.

       On June 7, 2022, the Clerk of this Court issued a letter to the parties inquiring as

to the status of mediation. On June 23, 2022, counsel for appellant filed a letter with this

Court explaining that the parties “intend to mediate this case” and that appellant has

proposed a mediator. However, the Court has not been advised that the parties have

agreed to a mediator.

       In light of the circumstances, we hereby ORDER the parties to, within thirty days

of this order: (1) agree on a mediator, set a mediation date, and notify this Court of the

chosen mediator’s name and address and the date set for mediation, or (2) advise the

Court that the parties have not been able to agree on a mediator. The appeal will remain

abated until further order of this Court.

                                                               PER CURIAM

Delivered and filed on the
30th day of June, 2022.




                                             2